Ltjdeling, C. J.
The plaintiff enjoined the collection of the parish taxes and judgment tax assessed against his property. Before the trial he discontinued the suit as to the taxes to pay judgments against the parish. On the trial there was judgment perpetuating the injunction as to the parish taxes.
Two questions are presented for decision:
First — Is the law requiring an estimate of the necessary expenditures of the parish to be made and published mandatory or directory ? I think it is only directory; but my associate justices say it is mandatory ? The other question is, does the law, which imposes one hundred per cent as damages for wrongfully enjoining the collection of taxes, apply to assessments made under an order of court to pay a judgment against the parish ? We think not.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.